Case: 13-10849    Date Filed: 09/25/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-10849
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:12-cv-60817-RSR

GEORGE R. SIMPSON,

                                                       Plaintiff-Appellant,

                                   versus

RANDAL JAMES HAMILTON
ZWINGE, a.k.a. James Randi,
D. J. GROTHE, President of James
Randi Educational Foundation,
JAMES RANDI EDUCATIONAL
FOUNDATION,

                                                       Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (September 25, 2013)

Before BARKETT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-10849     Date Filed: 09/25/2013    Page: 2 of 3


      George Simpson, proceeding pro se, appeals the dismissal of his breach of

contract claim pursuant to Federal Rule of Civil Procedure 12(b)(6). On appeal,

Simpson contends the district court wrongly concluded his complaint failed to

establish the creation of a valid contract with the James Randi Educational

Foundation (JREF). He claims he submitted a valid application for JREF’s “One

Million Dollar Challenge,” which sought demonstrations of “psychic, supernatural,

or paranormal abilities,” and that the district court incorrectly found Simpson’s

application to be invalid because he failed to describe a sufficiently paranormal

ability for JREF to test.

      We review a district court ruling on a Rule 12(b)(6) motion de novo. Hill v.

White, 321 F.3d 1334, 1335 (11th Cir. 2003). Under Federal Rule of Civil

Procedure 8(a)(2), a complaint must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” The complaint is viewed in the

light most favorable to the plaintiff, and all of the plaintiff’s well-pleaded facts are

accepted as true. Hill, 321 F.3d at 1335. Further, “[i]n the case of a pro se action

. . . the court should construe the complaint more liberally than it would formal

pleadings drafted by lawyers.” Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir.

1990). While a complaint does not need detailed factual allegations, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause


                                            2
               Case: 13-10849     Date Filed: 09/25/2013    Page: 3 of 3


of action will not do.” Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1964-65

(2007).

      The breach of contract claim was properly dismissed. The pro se complaint,

even when construed liberally, does not plead enough facts to establish a valid

contract. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009)

(stating that to prove the existence of a valid contract under Florida law, a plaintiff

must plead facts showing offer, acceptance, consideration, and sufficient

specification of the essential terms). Simpson did not plead sufficient facts to

establish acceptance of JREF’s website advertisement for its One Million Dollar

Challenge, which required Simpson to fully demonstrate his paranormal ability

under “satisfactory observation.” See United States v. Chandler, 376 F.3d 1303,

1312 (11th Cir. 2004) (noting that the rules of a private contest represent an offer

for a unilateral contract, and that such offer may be accepted by fully performing

all the contest’s terms and conditions). At most, Simpson’s application referenced

his prior acts of decryption, which were not performed under JREF’s observation.

Moreover, although Simpson refers to his application and his correspondence with

JREF as “acceptance,” labeling them as such is merely conclusory and does not

meet Rule 8’s pleading standards. Twombly, 127 S. Ct. at 1964-65. Accordingly,

we affirm the district court’s dismissal of the breach of contract claim.

      AFFIRMED.


                                           3